G-uerry, J.
It is well settled that this court, in determining whether or not the action of the superior court in overruling the certiorari was correct, can look only to the answer of the magistrate before whom the defendant was tried; and where his answer does not disclose that there was a conviction of the defendant,—that is, that a final judgment was rendered against him,—there is nothing for this court or the superior court to consider. Brown v. Gainesville, 125 Ga. 238 (53 S. E. 1002); Landrum v. Moss, 1 Ga. App. 216 (57 S. E. 965); Jessey v. Dean, 122 Ga. 371 (50 S. E. 139); Southern Ry. Co. v. Grace, 4 Ga. App. 563 (61 S. E. 1048); Humphries v. Nalley, 14 Ga. App. 804 (82 S. E. 357). This court can not judicially know whether or not the defendant has actually been convicted, unless that fact is verified by the answer of the magistrate. The answer is entirely silent as to the very essential jurisdictional fact that there has been a final judgment in the trial court; and where no exceptions were taken to the answer by the petitioner, it is fatal. As Judge Powell said in Rodgers v. State, 2 Ga. App. 183 (58 S. E. 416) : “This proposition is too plainly and definitely established to allow the slightest judicial evasion of it, even though the defendant be innocent.”

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.